United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 September 6, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60885
                           Summary Calendar


SAI MOE AUNG,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 910 250
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sai Moe Aung, a native and citizen of Myanmar (Burma), has

petitioned for review of the decision of the Board of Immigration

Appeals (BIA) affirming the decision of the immigration judge

(IJ) denying Aung’s application for political asylum, withholding

of removal, and relief under the Convention Against Torture

(CAT).   “Although this Court generally reviews decisions of the

BIA, not immigration judges, it may review an immigration judge’s

decision when, as here, the BIA affirms without additional

explanation.”    Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60885
                                -2-

2003).   “[T]his Court must affirm the decision if there is no

error of law and if reasonable, substantial, and probative

evidence on the record, considered as a whole, supports the

decision’s factual findings.”     Id.   Under this standard, “the

alien must show that the evidence is so compelling that no

reasonable factfinder could conclude against it.”      Chun v. INS,

40 F.3d 76, 78 (5th Cir. 1994).

     Based on internal discrepancies in Aung’s testimony and

between Aung’s testimony and his written asylum application, the

IJ determined that Aung was not credible.      An IJ’s findings on

credibility are accorded “great deference.”      Efe v. Ashcroft, 293

F.3d 899, 904 (5th Cir. 2002).

     Aung asserts that the IJ’s credibility determination is not

supported by substantial evidence.      Aung, a former clothing

manufacturer, contends that he is fleeing from Burma to avoid

persecution because he contracted with relatives of the former

dictator Ne Win to manufacture military-style uniforms that were

to be used in an attempt to overthrow the government.      Aung

contends that it was not reasonable for the IJ to require

corroboration of his testimony concerning his alleged conviction

in 2002 related to the attempted coup d’etat because such records

were not reasonably available to Aung.      He contends that the

omission of certain facts from his asylum application should not

have been held against him because they were disclosed by Aung in

response to questioning at the evidentiary hearing and because
                             No. 05-60885
                                  -3-

the omissions involved insignificant facts.    Aung explains that

the discrepancies between his written statement and his testimony

regarding his involvement in the Shan National Army and the Shan

National Organization resulted from imprecision in translation.

As to discrepancies in the manner and timing of his learning of

the coup d’etat, Aung contends that the disparity was the result

of imprecision, rather than deceit.

     The question presented is not whether the evidence could

have supported a different finding on the question of Aung’s

credibility but whether there was “reasonable, substantial, and

probative evidence” supporting the IJ’s credibility finding.

See Moin, 335 F.3d at 418.

     Under this deferential standard of review, the petition for

review must be denied.   In support of his findings, the IJ

identified multiple discrepancies in Aung’s testimony and written

statement, many of which concerned matters that were central to

his claim that there was a nexus between his political opinions

and the government’s actions against him, i.e., the time and the

manner in which he learned of the coup d’etat and the fact that

the government was looking for him.    Other discrepancies,

although involving facts not directly pertinent to his claim that

he had been and would be persecuted because of his political

opinions, tended to undermine Aung’s credibility generally.    The

IJ could reasonably infer from Aung’s omission of facts from his

written statement regarding his role in the Shan National
                            No. 05-60885
                                 -4-

Organization that Aung had embellished his testimony in order to

establish that he was politically active and politically

motivated.    See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

     Aung consistently denied, in his written statement and in

his testimony, that he knew before the fact that he was making

uniforms in support of a coup attempt.     The fact that Aung did

business with the coup leaders does not compel the conclusion

that Aung was persecuted or was subject to persecution on account

of one of the enumerated grounds in the Immigration and

Nationality Act.    See INS v. Elias-Zacarias, 502 U.S. 478, 482

(1992).    At most, it shows that he associated with people who

were politically motivated.

     The IJ’s decision denying the asylum application was

supported by substantial evidence.    See Moin, 335 F.3d at 418.

Because of Aung’s failure to satisfy the more lenient standard

for asylum, Aung necessarily could not qualify for withholding of

removal.    See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir.

2006).    Because Aung has not shown that the IJ’s credibility

determination should be overturned, Aung cannot carry his claim

for relief under the CAT based on his testimony alone.     See Efe,

293 F.3d at 907.

     PETITION DENIED.